Exhibit 10.20


SETTLEMENT AGREEMENT


This Settlement Agreement is entered into as of the 31st day of December, 2008
(“Effective Date”), by GPS Industries, Inc., a Nevada corporation having its
principal place of business in Sarasota, Florida (“GPSI”) and Optimal Golf
Solutions, Inc. (“OGSI”), on one hand, and Optimal I.P. Holdings, L.P., a Texas
limited partnership having its principal place of business at 700 Lavaca, Ste
720, Austin, Texas 78701 (“Optimal”), Darryl Cornish (“Cornish”) and Charles
Huston (“Huston”), on the other hand (collectively, Huston and Cornish referred
to herein as “Sellers”).  All of the entities and individuals referenced above
are referred to herein collectively as “the Parties.”


RECITALS


WHEREAS, pursuant to a Stock Purchase Agreement (as amended, the “Stock Purchase
Agreement”), Cornish and Huston the (“Sellers”) sold all of the capital stock of
OGSI to GPSI (the “Optimal Shares”) with the consideration for the purchase (the
“Purchase Price”) being cash and the delivery of shares of the Common Stock of
GPSI to be sold by the Sellers as provided in the Stock Purchase Agreement;


WHEREAS, a dispute has arisen over the obligations of GPSI with respect to the
payment of the remaining Purchase Price due under the Stock Purchase Agreement;


WHEREAS, on July 7, 2008, the Sellers filed a lawsuit in the District Court of
Travis County, Texas, 353 Judicial District alleging fraud/rescission of the
Stock Purchase Agreement and breach of contract of the Stock Purchase Agreement
by GPSI (the “Lawsuit”);


WHEREAS, the Sellers, Optimal, OGSI and GPSI now wish to enter into this
Settlement Agreement in order to resolve all of the disputes between them with
respect to the Stock Purchase Agreement by amending the Stock Purchase Agreement
as set forth below.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, the Parties agree as follows:


1.            Defined Terms
1.1           All terms used in this Agreement but not defined shall have the
meaning ascribed to such term in the Stock Purchase Agreement.


2.
AMENDMENT TO Stock Purchase Agreement



The Stock Purchase Agreement shall be amended by the addition of the following


2.1           The Parties acknowledge and agree that as of December 1, 2008 the
current balance of the Minimum Purchase Price is $1,753,972 inclusive of
$1,182,817 in principal (“Principal Balance”) and $571,155 in accrued interest
(the “Interest Amount”).  The Principal Balance shall continue to accrue
interest at the rate of 4.75% per annum per the terms of the Stock Purchase
Agreement.  The Security Agreement of Nov. 19, 2004 shall remain in full force
and effect.  Schedule A is attached showing the Minimum Purchase Price as of
December 1, 2008.


2.2           The attached $270,000 Convertible Promissory Note (Exhibit A)
represents the $270,000 ‘cash payment’ applied December 1, 2008 on Schedule
A.  The Parties agree that upon execution of the Convertible Promissory Note,
this ‘cash payment’ resolved any dispute concerning a cash payment shortfall
relating to the Third Cash Payment. (See, Second Amendment to Stock Purchase
Agreement).
 

--------------------------------------------------------------------------------


 
2.3           GPSI has previously delivered to the Sellers 30,392,082 restricted
shares of the Common Stock of GPSI (the “GPSI Tradable Shares”) as full payment
for the Second Stock Payment.  (See, Second Amendment to Stock Purchase
Agreement).  Promptly upon the consummation of the settlement as described
below, the Sellers shall deliver to GPSI’s counsel any certificate(s) bearing a
restrictive legend evidencing the GPSI Shares and GPSI shall instruct the
transfer agent to deliver to the Sellers replacement certificates without any
restrictive legend.


2.4           Within ten business days from the Effective Date, GPSI shall
deliver to the Sellers 12,000,000 shares of restricted Common Stock of GPSI (the
“Interest Shares”) as payment against the accrued Interest.  The payment amount
shall be the net proceeds (gross sales minus selling costs and expenses) Sellers
receive from the sale of any Interest Shares shall collectively be known as the
“GPSI Shares”.


2.5           Minimum Sales.  Subject to Section 2.6 and 2.7 below, the Sellers
shall sell a minimum number of GPSI Shares between the Effective Date and the
third anniversary of the Effective Date (the “Sales Period”) as follows:
 

 Year 1    0 shares  Year 2    5000 shares per trading day (per day averaged
over a 5 day trading period)  Year 3    5000 shares per trading day (per day
averaged over a 5 day trading period)

 
 
2.6           Maximum Sales.  During the Sales Period the Sellers, except as
provided herein, will not directly or indirectly, without the prior written
consent of GPSI, sell, offer, contract to sell, pledge, grant any option to
purchase or otherwise dispose (collectively, a “Disposition”) the GPSI Shares
(the “Lock-Up Shares”), at any time during the Sales Period.  The foregoing
restriction is expressly agreed to preclude, among other Dispositions, the
holder of the Lock-Up Shares from engaging in any hedging or other transaction
with is designed to or reasonably expected to lead to or result in a Disposition
of Lock-Up Shares during the Sales Period, even if such Lock-Up Shares would be
disposed of by someone other than such holder.  Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or
against the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any Lock-Up Shares or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Lock-Up Shares.  Notwithstanding the foregoing, during the Lock-Up Period, the
Sellers shall be permitted to dispose of the Lock-Up shares as follows: (i)
during any three-month period not more than the 2% of the outstanding shares of
GPSI’s common stock, and (ii), in any case, not more than 8% of the daily
trading volume on any one particular day using the average of the previous three
trading days.  Notwithstanding the foregoing, the Sellers my transfer the
Lock-Up Shares (i) as a bona fide gift or gifts, (ii) as a distribution to
limited partners or shareholders of such person; provided, however, that in any
such case it shall be a condition to the transferee execute an agreement stating
that the transferee is receiving and holding the Lock-Up Shares subject to the
provisions of this Settlement Agreement.  Any transferor transferring pursuant
to the subsection (i) or (ii) above shall notify GPSI in writing prior to the
transfer.  During the Sales Period, there shall be no further transfer of such
Lock-Up Shares except in accordance with this Agreement.


2.7           If during the Sales Period GPSI’s trading volume is less than
70,000 per day averaged over a 5 day trading period, then, during such time,
Sellers are no longer required to sell the Minimum Sales as defined in Paragraph
2.5.  If during the Sales Period GPSI’s trading volume is less than 5,000 per
day averaged over a 10 day trading period, then the Sellers, acting jointly, may
by written notice to GPSI accelerate the payment of the then current balance of
the Minimum Purchase Price.  GPSI shall pay Sellers the then current balance of
the Minimum Purchase Price within 10 business days of such written notice.
 

--------------------------------------------------------------------------------


 
2.8           Within twenty business days from the end of the Sales Period, the
Sellers, acting jointly, shall have the option by written notice to GPSI to (a)
retain the then balance, if any, f the GPSI Shares in full satisfaction of all
remaining obligations of GPSI to them with respect to the Minimum Purchase Price
or, (b) return such balance, if any, (the “Remaining Shares”) in which case,
within twenty business days from the receipt of the certificate evidencing the
Remaining Shares, GPSI shall pay to the Sellers the then current balance of the
Minimum Purchase Price, taking into account, since the Effective Date of this
Settlement Agreement, any net proceeds (as defined in the Stock Purchase
Agreement) from the sale of GPSI Shares and any cash payments made to Sellers by
GPSI.  Failure of the Sellers to notify GPSI as to its election shall be deemed
to be an election to retain the GPS Shares.


2.9           For avoidance of doubt, GPSI shall have no obligation to register
for resale any of GPSI Shares and GPSI agrees that the GPSI Tradable Shares are
now freely tradable by Sellers.


2.10         Section 8.4 of the Stock Purchase Agreement is amended as follows:


The phrase “Prior to Sellers receiving an aggregate cash consideration of
$3,000,000 USD for their sale of the Shares,” in the first paragraph of section
8.4 shall be replaced with “Prior to Sellers receiving an aggregate cash
consideration of $3,000,000 from either the sale of their Shares and/or from
cash payments made by Purchaser to the Sellers subsequent to the Second Cash
Payment,”
 
 
3.           FULL FORCE AND EFFECT


3.1           Full Force and Effect. Except as amended hereby, all terms and
conditions of the Stock Purchase Agreement shall remain in force and effect.  In
the event of a conflict between this Settlement Agreement and the Stock Purchase
Agreement (as amended) the terms of this Settlement Agreement control.
 
 
4.           CONSUMMATION OF THE SETTLEMENT; DISMISSAL OF LAWSUIT


The consummation of the settlement is contingent on the execution of an
agreement (the “Replacement Patent License Agreement”) between the Parties with
respect to that certain arbitration proceeding relating to a dispute over
Optimal’s rights under a Patent License Agreement dated November 19, 2004
between GPSI and Optimal.  Upon the Effective Date the Sellers shall dismiss
without prejudice the Lawsuit.
 
 
5.           MISCELLANEOUS

 
 
5.1           Governing Law.  This Settlement Agreement shall be governed by the
laws of the State of Texas.


5.2           Counterparts.  This Settlement Agreement may be executed in
counterparts which, taken together, shall constitute one and the same agreement
and shall be effective as of the Effective Date.
 

--------------------------------------------------------------------------------


 
5.3           Severability.  If any provisions of the Settlement Agreement of
the application of any such provision shall be held to be contrary to law, the
remaining provisions of this Agreement shall continue in full force and effect.


5.4           No Admission.  This Settlement Agreement is for the sole purpose
of settling the matters involved in the Texas State Court Litigation and this
Settlement Agreement does not constitute, and is not evidence of, any admission
by any of the Parties hereto of any wrongdoing or liability.


5.5           Entire Agreement.  This Settlement Agreement together with the
Patent Settlement Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral.  This Settlement Agreement may not be
altered or amended except by an instrument in writing executed by all of the
Parties hereto.




<SIGNATURE PAGE FOLLOWS>
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement
Agreement, or has caused this Settlement Agreement, or has caused this
Settlement Agreement to be duly executed on its respective behalf by its
respective officer(s) thereunto duly authorized, as of the Effective Date.
 

Optimal IP Holdings, LP          GPS Industries, Inc.                          
By:
  
  By:
/s/ David Chessler
    
Name:
   
Name: David Chessler
   
Title:
   
Title: Chief Executive Officer
              Date:     Date:  

 
 
 
 

Optimal Golf Solutions, Inc.                        By:
/s/ David Chessler
     
 
     
Name: David Chessler
     
 
     
Title: Authorized Representative
    
 
                 Date:

 
 

 

   
        Darryl Cornish
            Charles Huston
        Date:  Date: 

 
 
 

--------------------------------------------------------------------------------